                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:18-cv-00047-MR


ARTHUR JAY GOULETTE,            )
                                )
                   Plaintiff,   )
                                )
              vs.               )               ORDER
                                )
MARTA KALINSKI,                 )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal.

[Doc. 85].

      The Defendant, through counsel, moves the Court pursuant to Local

Civil Rules 6.1(c) and 49.1.1 to seal medical records attached as Exhibits 4

through 46 to the Declaration of Marta Kalinski, M.D., submitted in support

of Defendant’s motion for summary judgment. [Doc. 85; see Docs. 78-4 to

78-46]. For grounds, counsel states that Plaintiff’s medical treatment is

directly at issue in this case and that Plaintiff’s medical records “contain

information pertaining to Plaintiff’s medical condition, diagnoses and

complaints and such information is protected health information.” [Doc. 85

at 1]. Furthermore, Defendant states that “there is no alternative to establish




        Case 5:18-cv-00047-MR Document 88 Filed 09/08/20 Page 1 of 3
the necessary facts or to present the information without its placement under

seal.” [Id.].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion of

December August 24, 2020, and it has been accessible through the Court’s

electronic case filing system since that time. Further, the Defendant has

demonstrated that the subject medical records contains sensitive information

concerning the Plaintiff and that the public’s right of access to such

information is substantially outweighed by the Plaintiff’s competing interest

in protecting the details of such information. Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

the medical records is necessary to protect the Plaintiff’s privacy interests.

      Accordingly, the Defendant’s Motion to Seal will be granted, and the

medical records filed at Docs. 78-4 through 78-46 shall remain under seal.


                                       2

         Case 5:18-cv-00047-MR Document 88 Filed 09/08/20 Page 2 of 3
                                  ORDER
     IT IS, THEREFORE, ORDERED that Defendant’s Motion to Seal [Doc.

85] is GRANTED, and the medical records filed at Docket No. 78-4 through

Docket No. 78-46 shall remain under seal until further Order of the Court.

     IT IS SO ORDERED.           Signed: September 8, 2020




                                      3

        Case 5:18-cv-00047-MR Document 88 Filed 09/08/20 Page 3 of 3
